FILED
                           NOT FOR PUBLICATION                              JUL 16 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARLIE G. HABON; JONATHAN                       No. 12-16391
PIERCE; JOSE PORTILLO; MARTHA
LOPEZ; DAVID STINNETT; TINA                      DC No. 3:10 cv-0191 RCJ
STINNETT,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.;
LIME FINANCIAL; MLSG, INC.; E-
LOAN, INC.; WESTERN TITLE
COMPANY, INC.; STEWART TITLE
COMPANY; LENDERS FIRST CHOICE;
CHASE; NATIONAL CITY
MORTGAGE; EMC MORTGAGE, INC.;
LITTON LOAN SERVICING; BANK OF
AMERICA; NATIONAL DEFAULT
SERVICING CORPORATION;
FEDERAL HOME LOAN MORTGAGE
CORPORATION,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Robert Clive Jones, District Judge, Presiding

                            Submitted November 7, 2013**
                              San Francisco, California

Before:        TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

       Plaintiffs, homeowners whose home loans have fallen into default, appeal

the district court’s order dismissing their complaint under Federal Rule of Civil

Procedure 12(b)(6). We affirm.

       1.      Plaintiffs challenge the order of the Judicial Panel on Multidistrict

Litigation (the “JPML”) transferring this case to the U.S. District Court for the

District of Arizona (the “MDL Court”) and the MDL Court’s order interpreting the

JPML’s order. We lack jurisdiction to review the JPML’s order because Plaintiffs

have not sought a writ of mandamus. 28 U.S.C. § 1407(e); see Robinson v. Am.

Home Mortg. Servicing, Inc. (In re Mortg. Elec. Registration Sys., Inc.), No. 11-

17615, slip op. at __ (9th Cir., June 12, 2014). Plaintiffs waived their challenge to

the MDL Court’s order by not “specifically and distinctly” arguing it in their

opening brief. Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998). Even if the

argument were not waived, Plaintiffs have not shown that the district court abused

its discretion in its interpretation of the transfer order, see In re

          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).

                                             2
Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1231 (9th Cir.

2006), or that their substantial rights were affected by the order, see 28 U.S.C. §

2111.

        2.   The district court properly dismissed Plaintiffs’ claim for unjust

enrichment, the only claim over which it had jurisdiction after the JPML split the

claims. Under Nevada law, unjust enrichment is not available when the parties had

an express, written contract. LeasePartners Corp. v. Robert L. Brooks Trust Dated

Nov. 12, 1975, 942 P.2d 182, 187 (Nev. 1997). Even if unjust enrichment is

available when an express contract is procured by fraud, Plaintiffs did not plead

fraud with particularity. See Fed. R. Civ. P. 9(b). Because Plaintiffs’ claim for

unjust enrichment fails, the district court also properly dismissed their requests for

declaratory relief, reformation, and quiet title, which were predicated on the unjust

enrichment claim.

        3.   The district court did not abuse its discretion in denying leave to

amend. Although a district court should grant leave to amend liberally, the court

may deny leave if amendment would be futile. Gordon v. City of Oakland, 627

F.3d 1092, 1094 (9th Cir. 2012). The district court’s decision that the amendment

would be futile was not an abuse of discretion. Id.




                                           3
      4.     Finally, the district court did not abuse its discretion in denying

Plaintiff Pierce’s motion for reconsideration. Plaintiff Pierce did not present the

district court with any newly discovered evidence, there was no intervening change

in controlling law, and, for the reasons discussed above, the district court did not

commit clear error and its initial decision was not manifestly unjust. Sch. Dist. No.

1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

      AFFIRMED.




                                           4